UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4689
FRED PEARL ELDRIDGE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Samuel G. Wilson, Chief District Judge.
                            (CR-93-20)

                  Submitted: December 18, 2003

                      Decided: January 22, 2004

     Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dennis E. Jones, DENNIS E. JONES & ASSOCIATES, P.C., Leba-
non, Virginia, for Appellant. John L. Brownlee, United States Attor-
ney, R. Lucas Hobbs, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. ELDRIDGE
                              OPINION

PER CURIAM:

   Fred Pearl Eldridge appeals the sentence he received following
revocation of his three-year term of supervised release. The district
court imposed consecutive sentences of six months on each of the
nine original counts of conviction, a total of fifty-four months. The
court also imposed a new thirty-month term of supervised release for
each count, to be served concurrently. Eldridge’s attorney has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), address-
ing whether the district court erred in imposing a sentence above the
21-to-27-month range suggested under U.S. Sentencing Guidelines
Manual § 7B1.4, p.s. (2002), but asserting that in his view there are
no meritorious issues for appeal. Eldridge has filed a pro se supple-
mental brief requesting new counsel and raising additional claims. We
deny the motion for new counsel and affirm.

   We have thoroughly reviewed the record on appeal and conclude
that the district court did not abuse its discretion in sentencing
Eldridge to a total of fifty-four months. See United States v. Davis,
53 F.3d 638, 642 (4th Cir. 1995) (providing standard of review).

   In his pro se supplemental brief, Eldridge claims that his attorney
was ineffective because he cited an incorrect statute in the Anders
brief and does not contest the imposition of a new term of supervised
release. We decline to review this claim because the face of the record
does not conclusively demonstrate that counsel provided ineffective
assistance. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.
1999) (providing standard and noting that ineffective assistance
claims generally should be raised by motion under 28 U.S.C. § 2255
(2000)). We find no merit in the remaining claims. The court did not
err in imposing an additional term of supervised release. See Johnson
v. United States, 529 U.S. 694 (2000). Nor did the additional term
violate the Ex Post Facto Clause. Id. at 713 (district court had author-
ity to reimpose supervised release when Eldridge was convicted).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. Accordingly, we affirm. We note that the
judgment order is inconsistent with the sentence announced at the
                       UNITED STATES v. ELDRIDGE                         3
revocation hearing, and we direct the district court to amend the judg-
ment to conform to the orally pronounced sentence. See United States
v. Morse, 344 F.2d 27, 29 n.1 (4th Cir. 1965) (orally pronounced sen-
tence controls if there is conflict with written judgment).

   We deny Eldridge’s motion for new counsel and we deny counsel’s
motion to withdraw. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move this court for leave to withdraw from representa-
tion. Counsel’s motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                             AFFIRMED